USCA1 Opinion

	




       [NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 99-1455                      JESUS M. PADRO-MEDINA,                      Plaintiff, Appellant.                     ______________________                                               IVELISSE MALDONADO-RIVERA, ET AL.,                                                          Plaintiffs,                                                               v.                                JAIME G. MIGUELES, ANGEL CARLO-GUTIERREZ AND PEDRO TOLEDO-DAVILA,                            ET AL.,                                                     Defendants, Appellees.                                                                                                          APPEAL FROM THE UNITED STATES DISTRICT COURT                                                FOR THE DISTRICT OF PUERTO RICO                                       [Hon. Juan M. Perez-Gimenez, U.S. District Judge]                                                                                                                             Before                                                     Torruella, Chief Judge,               Boudin and Lipez, Circuit Judges.                                                                                                     Lydia Lizarribar-Masini, on brief for plaintiff Jesus M.Padro-Medina.     Gustavo A. Gelpi, Solicitor General, Edda Serrano-Blasini,Deputy Solicitor General, and Sylvia Roger Stefani, AssistantSolicitor General, Department of Justice, on brief for appelleesPedro Toledo, Jaime Migueles and Angel Carlo-Gutierrez.December 9, 1999            Per Curiam.  After a careful review of the record and  the submissions of the parties, we affirm.  The record before  us shows "extremely protracted inaction (measured in years)  [and] disobedience of court orders."  Benjamin v. Aroostook  Medical Ctr., Inc., 57 F.3d 101, 108 (1st Cir. 1995) (quotation  marks and citation omitted).  The case was over three and one-  half years old when it was dismissed, during which time counsel  for appellant served only one set of interrogatories, failed to  respond to her opponent's interrogatories, failed to answer a  motion to dismiss, and missed without notice or excuse the only  depositions she scheduled.  Counsel failed to appear at a  status conference as ordered by the court, and then failed to  explain her absence from that conference when defendants sought  dismissal.  The court did not abuse its discretion in removing  this case from its docket.  Angulo-Alvarez v. Aponte de la  Torre, 170 F.3d 246, 251 (1st Cir. 1999) (dismissals under  Fed.R.Civ.P. 41(b) reviewed for abuse of discretion)   (citations omitted).            Affirmed.  1st Cir. Loc. R. 27(c).